Case: 20-10434   Document: 00515729673   Page: 1   Date Filed: 02/02/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                       United States Court of Appeals
                                                                Fifth Circuit

                                                              FILED
                            No. 20-10434               February 2, 2021
                          Summary Calendar
                                                         Lyle W. Cayce
                                                              Clerk
   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Luis Martinez,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                           No. 20-10438
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,
                                versus

   Luis Miguel Martinez,

                                               Defendant—Appellant.
Case: 20-10434      Document: 00515729673          Page: 2     Date Filed: 02/02/2021




                                     No. 20-10434
                                   c/w No. 20-10438




                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CR-362-4
                            USDC No. 4:15-CR-232-1


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Luis Martinez appeals the 188-month above-guidelines sentence
   imposed following his guilty plea conviction for conspiracy to possess with
   intent to distribute a controlled substance in violation of 21 U.S.C. § 846. He
   also appeals the 16-month revocation sentence imposed on the related
   revocation of his term of supervised release on an earlier conviction for felony
   possession of a firearm. See 18 U.S.C. § 3583(e). The district court ordered
   that these sentences be served consecutively. We AFFIRM both sentences
   but REMAND for the limited purpose of correcting a clerical error in the
   revocation judgment.
          With respect to his drug conviction, Martinez argues that the district
   court erred in varying upward to 188 months because it did not adequately
   base its decision on the facts or the 18 U.S.C. § 3553(a) factors, because it did
   not explain the sentence, and because it was based solely on his criminal
   history. He argues that certain statements by the district court indicate that
   it was unfamiliar with his case. Martinez also argues that the district court




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-10434      Document: 00515729673           Page: 3     Date Filed: 02/02/2021




                                      No. 20-10434
                                    c/w No. 20-10438

   erred in ordering his sentences to run consecutively and in failing to explain
   why consecutive sentences addressed the § 3553(a) factors.
          We review an original sentence for reasonableness in light of the
   sentencing factors of § 3553(a). See Gall v. United States, 552 U.S. 38, 46, 49-
   50 (2007). In reviewing for reasonableness, we “merely ask[] whether the
   trial court abused its discretion.” Rita v. United States, 551 U.S. 338, 351
   (2007); see United States v. Fraga, 704 F.3d 432, 437 (5th Cir. 2013). We
   ordinarily review a revocation sentence to determine if it is plainly
   unreasonable in light of certain sentencing factors set forth in § 3553(a),
   asking whether the district court abused its discretion. See United States
   v. Miller, 634 F.3d 841, 843-44 (5th Cir. 2011).
          However, when a defendant fails to preserve his argument by raising
   it in the district court, plain error review applies. See Puckett v. United States,
   556 U.S. 129, 135 (2009). Under plain error review, we determine if there
   was a clear or obvious legal error which affected the defendant’s substantial
   rights. See id. If he makes this showing, we have the discretion to remedy
   the error “only if the error seriously affects the fairness, integrity or public
   reputation of judicial proceedings.” Id. (internal punctuation, quotation
   marks, and citation omitted).
          Because Martinez did not argue before the district court that it failed
   to adequately explain the above-guidelines sentence or its decision to run the
   sentences consecutively, that procedural objection is reviewed for plain
   error. See United States v. Coca-Ortiz, 801 Fed. App’x 285, 286 (5th Cir.
   2020). The record confirms there is no clear or obvious error. Puckett, 566
   U.S. at 135. Even assuming, however, that the district court committed a
   clear or obvious error, Martinez has not shown that his substantial rights were
   affected as nothing in the record suggests that more thorough explanations
   would have resulted in a shorter sentence for the drug conviction or in an




                                           3
Case: 20-10434      Document: 00515729673         Page: 4     Date Filed: 02/02/2021




                                    No. 20-10434
                                  c/w No. 20-10438

   order running the sentences concurrently. See id.; United States v. Rivera,
   784 F.3d 1012, 1018 (5th Cir. 2015).
          In sentencing Martinez to 188 months for the drug conviction, an
   upward variance from the recommended 130 to 162-month guidelines range,
   the district court listened to Martinez’s arguments in mitigation, but it was
   concerned about recidivism because of Martinez’s “terrible” criminal
   history and his failure to be dissuaded from further criminal activity by
   previously imposed “light” sentences. It also concluded that the 188-month
   sentence adequately and appropriately addressed all of the § 3553(a) factors.
   “[A] district court may rely upon factors already incorporated by the
   Guidelines to support a non-Guidelines sentence.” United States v. Brantley,
   537 F.3d 347, 350 (5th Cir. 2008). Moreover, under the totality of the
   circumstances, including the significant deference that is given to the district
   court’s consideration of the § 3553(a) factors, the extent of the variance, and
   the district court’s reasons for its sentencing decision, the above-guidelines
   sentence was substantively reasonable. See Fraga, 704 F.3d at 439-40;
   Brantley, 537 F.3d at 348-50; United States v. Smith, 440 F.3d 704, 709 (5th
   Cir. 2006).
          The decision to impose consecutive sentences was also within the
   discretion of the district court, and that decision was authorized by statute
   and recommended by the Guidelines. See 18 U.S.C. § 3584(a); U.S.S.G.
   § 7B1.3(f). Given the deference owed the district court, we will not disturb
   the district court’s exercise of discretion in imposing consecutive sentences.
          Finally, we note that the district court orally pronounced a revocation
   sentence of 16 months, but the written judgment states that the revocation
   sentence is 15 months. We sua sponte remand this case for the limited
   purpose of correcting the clerical error in the written revocation judgment.
   See Fed. R. Crim. P. 36; United States v. Illies, 805 F.3d 607, 610 (5th Cir.




                                          4
Case: 20-10434     Document: 00515729673         Page: 5   Date Filed: 02/02/2021




                                    No. 20-10434
                                  c/w No. 20-10438

   2015); United States v. Torres-Aguilar, 352 F.3d 934, 935 (5th Cir. 2003).
   AFFIRMED; REMANDED for the limited purpose of correcting the
   clerical error in the revocation judgment.




                                         5